DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7 – 13, and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyorfi et al. (US 2010/0194782).  
Regarding independent claim 1, Gyorfi teaches a method comprising: 
determining, by a computing system, a geolocation of an augmented reality (AR) system (paragraph 26: server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti in an augmented reality environment); 
determining, by the computing system, a plurality of annotations associated with the geolocation of the AR system (paragraph 26: server 101 periodically monitors the locations of all when a particular device is near a location where it is to be provided with virtual graffiti in an augmented reality environment); 
providing, by the computing system, the plurality of annotations associated with the geolocation to the AR system, wherein the AR system is enabled to project the plurality of annotations to correspond with a region corresponding to the geolocation of the AR system (paragraph 31 and Figure 2: if the user wants to place a virtual message on the top of an object, the user must identify the location of the point on top of the object where the message will be left); and 
determining, by the computing system, information associated with at least one annotation of the plurality of annotations as provided by the AR system, wherein the information is based on an observation of the at least one annotation (paragraph 31: the user further specifies that the message be available for a particular user, and when the particular user arrives at the bar and is within range of the message, he will see the message from his location).

Regarding dependent claim 2, Gyorfi teaches wherein an annotation of the plurality of annotations is created by a user of a different AR system while at the geolocation of the AR system (paragraph 31: the user further specifies that the message be available for a particular user, and when the particular user arrives at the bar and is within range of the message, he will see the message from his location).

Regarding dependent claim 3, Gyorfi teaches wherein an annotation of the plurality of annotations is updated by a user of a different AR system while at the geolocation of the AR system (paragraph 31: the user further specifies that the message be available for a particular 

Regarding dependent claim 7, Gyorfi teaches wherein the observation is determined based on information provided by a user of the AR system (paragraph 31: When the particular user arrives at the bar and is within range of the message, he will see the message from his location (and, therefore, his viewpoint). If he is looking toward the eastward-facing side of the message, he will see the stein, but will just be able to tell that there is some text message on the southern side. If a user wishes to read the text message, he will have to move his device (and thus his viewpoint) so that it is facing the southern side of the stein).

Regarding dependent claim 8, Gyorfi teaches wherein the observation is determined based at least in part on sensor data collected by one or more sensors associated with the AR system (paragraph 31: When the particular user arrives at the bar and is within range of the message, he will see the message from his location (and, therefore, his viewpoint). If he is looking toward the eastward-facing side of the message, he will see the stein, but will just be able to tell that there is some text message on the southern side. If a user wishes to read the text message, he will have to move his device (and thus his viewpoint) so that it is facing the southern side of the stein).

Regarding dependent claim 9, Gyorfi teaches updating, by the computing system, information associated with the at least one annotation based on the information provided by the AR system (paragraph 31: When the particular user arrives at the bar and is within range of the 

Regarding dependent claim 10, Gyorfi teaches wherein the plurality of annotations are selected from a list comprising at least a route path, a person, a building (paragraph 45: wall of building having a plurality of virtual graffiti), and a hazard.

Regarding claims 11 - 13 and 17 - 20, claims 11 - 13 and 17 - 20 are similar in scope as to claims 1 - 3 and 7 - 9, thus the rejections for claims 1 - 3 and 7 - 9 hereinabove are applicable to claims 11 - 13 and 17 - 20.  Gyorfi teaches a computing system comprising: one or more processors; a memory storing instructions that, when executed by the one or more processors.  Gyorfi teaches a non-transitory computer readable media comprising program instructions, wherein execution of the program instructions by one or more processors of a computing system.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2010/0194782) in view of Chacheck et al. (US 2020/0302510).  
Regarding dependent claim 4, Gyorfi does not expressly disclose wherein an annotation of the plurality of annotations corresponds to a route path.  Chacheck discloses a virtual path from current location of the user’s device, towards various different products or shelves or other in-store destinations (paragraph 105).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gyorfi's system to achieve a predictable result of displaying a virtual path to a location of a virtual graffiti for a user by replacing the virtual path to a location of a product or a location of a shelf, as taught by Chacheck, with a location of a virtual graffiti and the result would have been predictable.  

Regarding dependent claim 5, the combination of Gyorfi’s and Skidmore’s systems teaches wherein the route path corresponds with unmarked terrain (Gyorfi, paragraph 45: wall of building; Skidmore, paragraph 106: user in a store).

.  

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2010/0194782) in view of Official Notice.  
Regarding dependent claim 6, Gyorfi does not expressly disclose wherein the plurality of annotations identify one or more hazards present within a region corresponding with the geolocation of the AR system.  Examiner takes Official Notice that the concept of a user drawing a virtual graffiti message of a hazard in an area, such as “the food is bad here” or “avoid the seafood”, is well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gyorfi's system to achieve a predictable result of trying a finite list of messages a user can write to other users where that a virtual graffiti message is a message relating to a hazard associated with a building.  

Regarding claim 16, claim 16 is similar in scope as to claim 6, thus the rejection for claim 6 hereinabove is applicable to claim 16.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612